Concurring Opinión by
Judge MacPhail, :
It is my understanding that the sole issue presented by this appeal is whether the Board erred when it failed to award counsel fees for the period from Feb*219ruary 21, 1977 to August 1, 1977. I agree with the majority that the Board did err in that regard. Once the Board determined that workmen’s compensation benefits were payable for the period from February 21, 1977 to August 1, 1977, it follows that counsel fees should have been awarded for the same period of time, irrespective of the employer’s .subrogation rights or any right to credit or set-off of the insurance carrier. Believing that it is unnecessary for us to decide anything beyond that narrow issue, I concur in the result only.